Case 1:19-cv-05773-SDA Document 78-11 Filed 10/14/20 Page 1 of 39




                      EXHIBIT K
         Case 1:19-cv-05773-SDA Document 78-11 Filed 10/14/20 Page 2 of 39

                                       THE CITY OF NEW YORK
                            OFFICE OF LABOR RELATIONS
                        40 Rector Street, New York, NY 10006-1705
                                           http://nyc.gov/olr

JAMES F. HANLEY
Commissioner




   TO:            HEADS OF CONCERNED CITY DEPARTMENTS AND AGENCIES

   FROM           JAMES F. HANLEY, COMMISSIONER                 ~~~~~~
   SUBJECT:       EXECUTED CONTRACT: Motor Ve

   TERM:          MARCH 3, 2008- MARCH 2, 2010



           Attached for your information and guidance is a copy of the executed contract entered
   into by the Commissioner of Labor Relations on behalf of the City of New York and District
   Council37 on behalfofthe incumbents of positions listed in Article I of said contract.

          The contract incorporates terms of an agreement reached through collective bargaining
   negotiations and related procedures.




                                                                     OFFICE OF LAWR RH:;"J'OiiS
                                                                         REGISTRATION
                                                            OFFICIAL                        COf·JTRi\CT




                                                           1'~0:                                   DATE:
                                                            ll   12006
                                                                                       upYJ 1tl 2o12-
                                                                                     DEF000097
                      Case 1:19-cv-05773-SDA Document 78-11 Filed 10/14/20 Page 3 of 39




                                             2008-2010 Motor Vehicle Operators Agreement

                                                                TABLE OF CONTENTS

ARTICLE I- UNION RECOGNITION AND UNIT DESIGNATION ................................................................................. 2

ARTICLE II- DUES CHECKOFF .......................................................................................................................................... 3

ARTICLE III- SALARIES .......................................................................................................................................................3

ARTICLE IV- WELFARE FUND ......................................................................................................................................... I6

ARTICLE V- PRODUCTIVITY AND PERFORMANCE ..•...................................•.•........................................................ 16

ARTICLE VI- PRODUCTIVITY BY AGENCY ................................................................................................................. 18

ARTICLE VII- GRIEVANCE PROCEDURE ..................................................................................................................... 23

ARTICLE Vlll- BULLETIN BOARDS: EMPLOYER FACILITIES .....................................................•......................... 30

ARTICLE IX- NO STRIKES...............................•....................................................................................•............................ 30

ARTICLE X- CITYWIDE ISSUES .•..............................................•......................•............................................................... 30

ARTICLE XI- UNION ACTIVITY ......................................................................................................................................•30

ARTICLE XII- LABOR-MANAGEMENT COMMITTEE ............................................................................................... 30

ARTICLE XIII- FINANCIAL EMERGENCY ACT ..........................................•................................................................ 31

ARTICLE XIV- APPENDICES.......................................................................................................•..................................... 31

ARTICLE XV- SAVINGS CLAUSE ..................................................................................................................................... 31

ARTICLE XVI- CONTRACTING-OUT CLAUSE ............................................................................................................. 31

ARTICLE XVII- WORK SHIFTS AND SENIORITY ....................................................................................................... 32

ARTICLE XVIII- CORPSMAN AND EMERGENCY MEDICAL SERVICE SPECIALIST ........................................ 32

APPENDIX A

APPENDIXB




                                                                                                                                                             12006
2008·2010 Motor Vehicle Operators Agreement
                                                                                                                                                    DEF000098
               Case 1:19-cv-05773-SDA Document 78-11 Filed 10/14/20 Page 4 of 39


                                          ~
AGREEMENT entered into this             I~ day of >1   r .· I ,
                                                       2012 by and between the City of New York and related
public employers pursuant to and limited to their respective elections or statutory requirement to be covered by
the New York City Collective Bargaining Law and their respective authorizations to the City to bargain on their
behalf and the New York City Health and Hospitals Corporation (hereinafter referred to jointly as the
"Employer"), and District Council37, A.F.S.C.M.E., AFL-CIO (hereinafter referred to as the "Union"), for the
twenty-four (24) month period from March 3, 2008 to March 2, 2010.

                                   WITNESSETH:
WHEREAS, the parties hereto have entered into collective bargaining and desire to reduce the results
thereof to writing,

NOW, THEREFORE, it is mutually agreed as follows:


                 ARTICLE I- UNION RECOGNITION AND UNIT DESIGNATION

Section 1.

The Employer recognizes the Union as the sole and exclusive collective bargaining representative for the
bargaining unit set forth below, consisting of employees of the Employer, wherever employed, whether
full-time, part-time per annum, hourly or per diem, in the below listed title(s), and in any successor
title(s) that may be certified by the Board of Certification of the Office of Collective Bargaining to be
part of the unit herein for which the Union is the exclusive collective bargaining representative and in
any positions in Restored Rule X titles of the Classified Service the duties of which are or shall be
equated by the City Personnel Director and the Director of the Budget for salary purposes to any of the
below listed title(s):

                91212              Motor Vehicle Operator
                03821              Motor Vehicle Operator (OTB)
                91232              Motor Vehicle Supervisor
                05541              Motor Vehicle Supervisor (OTB)
                91233              Senior Motor Vehicle Supervisor
                71651              Traffic Enforcement Agent (Level III)
                71651              Traffic Enforcement Agent (Level IV)

Section 2.

The terms "Employee" and "Employees" as used in this Agreement shall mean only those persons in the
unit described in Section I of this Article.




    2008·20010 Motor Vrhidt Opt:raton Agreement            2                                1~120C~
                                                                                         DEF000099
                                                                                           ....
                                                                                             '
                Case 1:19-cv-05773-SDA Document 78-11 Filed 10/14/20 Page 5 of 39



                                          ARTICLE II - DUES CHECKOFF

Section 1.

a.       The Union shall have the exclusive right to the checkoff and transmittal of dues on behalf of each
         employee in accordance with the Mayor's Executive Order No. 98, dated May 15, 1969, entitled
         "Regulations Relating to the Checkoff of Union Dues" and in accordance with the Mayor's
         Executive Order No. 107, dated December 29, 1986, entitled "Procedures for Orderly Payroll
         Check-Off of Union Dues and Agency Shop Fees."

b.       Any Employee may consent in writing to the authorization of the deduction of dues from the
         employee's wages and to the designation of the Union as the recipient thereof. Such consent, if
         given, shall be in a proper form acceptable to the City, which bears the signature of the
         Employee.

Section 2.

The parties agree to an agency shop to the extent permitted by applicable law, as described in a
supplemental agreement hereby incorporated by reference into this Agreement.


                                               ARTICLE III- SALARIES

Section 1.

a.       This Article III is subject to the provisions, terms and conditions of the Alternative Career and
         Salary Pay Plan Regulations, dated March 15, 1967 as amended, except that the specific terms
         and conditions of this Article shall supersede any provisions of such Regulations inconsistent
         with this Agreement subject to the limitations of applicable provisions oflaw.

b.      Unless otherwise specified, all salary provisions of this Agreement, including minimum and
        maximum salaries, advancement or level increases, general increases, education differentials and
        any other salary adjustments, are based upon a normal work week of 40 hours, except for
        Employees of the Health and Hospitals Corporation, whose normal work week is 37 112 hours. In
        accordance with Article IX, Section 24 of the 1995-2001 Citywide Agreement, an Employee
        who works on a full-time, per-diem basis shall receive their base salary (including salary
        increment schedules) and/or additions-to-gross payment in the same manner as a full-time, per-
        annum Employee. An Employee who works on a part-time per annum basis and who is eligible
        for any salary adjustments provided in this Agreement shall receive the appropriate pro-rata
        portion of such salary adjustment computed on the relationship between the number of hours
        regularly worked each week by such Employee and the number of hours in the said normal work
        week, unless otherwise specified.

c.      Employees who work on a part-time per diem or hourly basis and who are eligible for any salary
        adjustment provided in this Agreement shall receive the appropriate pro-rata portion of such
        salary adjustment computed as follows, unless otherwise specified:


     2008-20010 Motor Vehicle Opera ton Agreement       3                                  DEF000100
                                                                                                    12006
                Case 1:19-cv-05773-SDA Document 78-11 Filed 10/14/20 Page 6 of 39



                  Per diem rate -             1/261 of the appropriate minimum basic salary.

                  Hourly Rate -               37-1/2 hour week basis - 1/1957.5 of the appropriate
                                              minimum basic salary.

                                              40 hour week basis - 1/2088 of the appropriate
                                              minimum basic salary.

d.      The maximum salary for a title shall not constitute a bar to the payment of any salary adjustment
        or pay differentials provided for in this Agreement but the said increase above the maximum
        shall not be deemed a promotion.

Section 2.

Employees in the following title(s) shall be subject to the following specified salary(ies), salary
adjustment(s), and/or salary range(s):

a.      Effective March 3, 2008

                                                     i. Minimum
                                              (I) Hiring  (2) Incumbent
                                               Rate           Rate         (ii) Maximum
Motor Vehicle Supervisor                     $40,871         $47,002       Flat Rate
Motor Vehicle Supervisor (OTB)               $40,871         $47,002       Flat Rate
Motor Vehicle Operator
Motor Vehicle Operator (OTB)
        Starting Rate                         $32,399       $37,259
        after I year                          $33,493       $38,517
        after 2 years                                       $39,786
        after 3 years                                       $40,476
Sr. Motor Vehicle Supervisor                  $43,853       $50,431        Flat Rate
Traffic Enforcement Agent Level III           $33,370       $38,376        $40,904
        Hiring Rate                           $33,370       $38,376
        after I year                          $33,980       $39,077
        after 2 years                                       $39,774
        after 3 years                                       $40,110

Traffic Enforcement Agent Level IV $33,926        $39,015        $43,889
               Step I              $1,130 increase $1,300 increase
                                   after I year    after I year
               Step 2              $566 increase $651 increase
                                   after 2 years   after 2 years




     2008-20010 Motor Vehicle Opera ton Agreement          4                                   DEF000101
                                                                                                     12006
                Case 1:19-cv-05773-SDA Document 78-11 Filed 10/14/20 Page 7 of 39



b.       Effective March 3. 2009

                                                      i. Minimum
                                              (I) Hiring (2) Incumbent
                                                Rate          Rate       (ii) Maximum
Motor Vehicle Supervisor                      $42,506        $48,882     Flat Rate
Motor Vehicle Supervisor (OTB)                $42,506        $48,882     Flat Rate
Motor Vehicle Operator
Motor Vehicle Operator (OTB)
        Starting Rate                         $33,695      $38,749
        after I year                          $34,833      $40,058
        after 2 years                                      $41,377
        after 3 years                                      $42,095
Sr. Motor Vehicle Supervisor                  $45,607      $52,448       Flat Rate
Traffic Enforcement Agent Level III           $34,705      $39,911       $42,540
        Hiring Rate                           $34,705      $39,911
        after I year                          $35,339      $40,640
        after 2 years                                      $41,365
        after 3 years                                      $41,714

Traffic Enforcement Agent Level IV $35,283        $40,576        $45.645
               Step I              $1,176 increase $1,352 increase
                                   after 1 year    after I year
               Step 2              $589 increase $677 increase
                                   after 2 years   after 2 years


Section 3.- Wage Increases

a.       The general increases, effective as indicated, shall be:

         i.       Effective March 3, 2008, Employees shall receive a general increase of 4 percent.

         ii.      Effective March 3, 2009, Employees shall receive an additional general increase of 4
                  percent.

         iii.     Part-time per annum, part-time per diem Employees (including seasonal appointees), per
                  session and hourly paid Employees and Employees whose normal work year is less than a
                  full calendar year shall receive the increases provided in subsections 3(a)(i) and 3(a)(ii)
                  on the basis of computations heretofore utilized by the parties for all such Employees.


b.      The increases provided for in Section 3(a) above shall be calculated as follows:




                                                                                                         12006
     2008-20010 Motor Vehicle Operators Agreement         5                                   DEF000102
                Case 1:19-cv-05773-SDA Document 78-11 Filed 10/14/20 Page 8 of 39



         i.    The general increase in Section 3(a)(i) shall be based upon the base rates (including salary or
               incremental salary schedules) of the applicable titles in effect on March 2, 2008;

         ii.   The general increase in Section 3(a)(ii) shall be based upon the base rates (including salary
               or incremental salary schedules) of the applicable titles in effect on March 2, 2009;


c.
         i.       The general increases provided for in this Section 3 shall be applied to the base rates,
         incremental salary levels, and the minimum and maximum rates (including levels) and hiring
         rates, for the applicable titles.

         ii.     A general increase of 5.47%, effective on the last day of the Agreement, and consistent
         with the terms of the Stipulation of Settlement (A-13472-10; BCB 2864-10) shall be applied to
         the following "additions to gross", uniform maintenance allowances, assignment differentials,
         service increments, longevity differentials, longevity increments, advancement increases,
         assignment (level) increases, and experience, certification, educational, license, evening, or night
         shift differentials. Recurring increment payments are excluded from this provision.


d.       The step pay plan set forth in Section 2 of this Article III was initially established for employees
         assigned to Traffic Enforcement Agent Level III pursuant to the 1987-90 Equity Panel Report,
         dated July I, 1989.


Section 4. New Hires

a.                The following provisions shall apply to Employees newly hired on or after March 3,
2008:

                  i. During the first two (2) years of service, the "appointment rate" for a newly hired
                  employee shall be fifteen percent (15%) less than the applicable "incumbent minimum"
                  for said title that is in effect on the date of such appointment as set forth in this
                  Agreement. The general increases provided for in subsections 3(a)(i) and 3(a)(ii) shall be
                  applied to the "appointment rate."

                  ii. Upon completion of two (2) years of service such employees shall be paid the indicated
                  "incumbent minimum" for the applicable title that is in effect on the two (2) year
                  anniversary of their original date of appointment as set forth in this Agreement.



b.      For the purposes of Section 4(a) and 4(c), employees I) who were in active pay status before
        March 3, 2008, and 2) who are affected by the following personnel actions after said date shall
        not be treated as "newly hired" employees and shall be entitled to receive the indicated minimum
        "incumbent rate" set forth in subsections 2(a)(i)(2) and 2(b)(i)(2) of this Article III:


                                                                                                      .
     2008-20010 Motor Vehicle Operators Agreement      6                                       DEF000103
                                                                                                   l 12006
                Case 1:19-cv-05773-SDA Document 78-11 Filed 10/14/20 Page 9 of 39




         i.       Employees who return to' active status from an approved leave of absence.
         ii.      Employees in active status (whether full or part-time) appointed to permanent status from
                  a civil service Jist, or to a new title (regardless of jurisdictional class or civil service
                  status) without a break in service of more than 31 days.
         iii.     Employees who were laid off or terminated for economic reasons who are appointed from
                  a recall/preferred list or who were subject to involuntary redeployment.
         iv.      Provisional employees who were terminated due to a civil service list who are appointed
                  from a civil service list within one year of such termination.
        v.        Permanent employees who resign and are reinstated or who are appointed from a civil
                  service Jist within one year of such resignation.
        vi.       Employees (regardless of jurisdictional class or civil service status) who resign and return
                  within 31 days of such resignation.
        vii.      A provisional employee who is appointed directly from one provisional appointment to
                  another.
        viii.     For employees whose circumstances were not anticipated by the parties, the First Deputy
                  Commissioner of Labor Relations is empowered to issue, on a case-by-case basis,
                  interpretations concerning application of this Section 4. Such case-by-case interpretations
                  shall not be subject to the dispute resolution procedures set forth in Article VI of this
                  Agreement.
c.
        i.        For a title subject to an incremental pay plan, the employee shall be paid the appropriate
                  increment based upon the employee's length of service.

        ii.       Employees who change titles or levels before attaining two years of service will be
                  treated in the new title or level as if they had been originally appointed to said title or
                  level on their original hiring date.


d.     The First Deputy Commissioner of Labor Relations may, after notification to the affected
union(s), exempt certain hard to recruit titles from the provisions of subsection 4.


Section 5.

Each general increase provided herein, effective as of each indicated date, shall be applied to the rate in
effect on the date as specified in Section 3 of this Article. In the case of a promotion or other
advancement to the indicated title on the effective date of the general increase specified in Section 3 of
this Article, such general increase shall not be applied, but the general increase, if any, for the title
formerly occupied, effective on the date indicated, shall be applied.




                                                                                                 ~
     2008-20010 Motor Vehicle Operators Agreement      7                                      DEF000104
                                                                                                ,r-12006
                                                                                                    -.
               Case 1:19-cv-05773-SDA Document 78-11 Filed 10/14/20 Page 10 of 39




Section 6.

In the case of an Employee on leave of absence without pay the salary rate of such Employee shall be
changed to reflect the salary adjustments specified in Article III.


Section 7. Advancement Increase

A person permanently employed by the Employer who is appointed or promoted on a permanent,
provisional, or temporary basis in accordance with Personnel Rules and Regulations of the City of New
York or, where the Personnel Rules and Regulations of the City of new York are inapplicable to a
public employer, such other Rules or Regulations as are applicable to the public employer, without a
break in service to any of the following title(s) from another title in the direct line of promotion or from
another title in the Career and Salary Plan, the minimum rate of which is exceeded by at least 8 percent
by the minimum rate of the title to which appointed or promoted, shall receive upon the date of such
appointment or promotion either the minimum basic salary for the title to which such appointment or
promotion is made, or the salary received or receivable in the lower title plus the specified advancement
increase, whichever is greater:

                                              Effective         Effective
                                              3/3/08            3/2/10

Motor Vehicle Supervisor                      $1,277            $1,347
Motor Vehicle Supervisor (OTB)                $1,277            $1,347
Senior Motor Vehicle Supervisor               $1,738            $1,833



Section 8. Assignment Level Increase

An Employee assigned to a higher assignment level shall receive as of the effective date of such
assignment, either the appointment rate for the assigned level or the rate received in the former level plus
the specified amount listed below, whichever is greater:

                                                       Effective         Effective
                                                       3/3/08            3/2/10

Traffic Enforcement Agent Level III                    $1,163            $1,227


Section 9. Longevity Increment

a.      Employees with 15 years or more of "City" service in pay status shall receive a longevity
        increment of $800 per annum.

b.      The rules for eligibility for the longevity increment described above in subsection a, shall be set
        forth in Appendix A of this Agreement and are incorporated by reference herein.

     2008-20010 Motor Vehicle Operators Agrrement               8                           DEF000105
                                                                                                 12006
               Case 1:19-cv-05773-SDA Document 78-11 Filed 10/14/20 Page 11 of 39




Section 10. Recurring Increment Payment

a.        All full-time per annum and full time per diem Employees covered by this agreement shall be
          eligible to receive the RIP as set forth below:


                                                                       3/3/08         3/3/08
Title                                        Years of Citv Service     Increment      Total RIP
Traffic Enforcement Agent, Lvl. III, Lvl. IV         5                 $1,252         $1,252
                                                    10                 $1,660         $2,912
Motor Vehicle Operator                              10                 $1,309         $1,309
Motor Vehicle Operator (OTB)                        10                 $1,309         $1,309
Motor Vehicle Supervisor                            10                 $1,309         $1,309
Motor Vehicle Supervisor (OTB)                      10                 $1,309         $1,309
Sr. Motor Vehicle Supervisor                        10                 $1,309         $1,309

                                                                                      3/3/09
Title                                        Years of Citv Service     Increment      Total RIP
Traffic Enforcement Agent, Lvl. III, Lvl. IV         5                 $1,302         $1,302
                                                    10                 $1,726         $3,028
Motor Vehicle Operator                              10                 $1,361         $1,361
Motor Vehicle Operator (OTB)                        10                 $1,361         $1,361
Motor Vehicle Supervisor                            10                 $1,361         $1,361
Motor Vehicle Supervisor (OTB)                      10                 $1,361         $1,361
Sr. Motor Vehicle Supervisor                        10                 $1,361         $1,361

b.        The RIP shall be based upon years of City service and shall be paid in addition to the Longevity
          Increment in Section 9. RIPs shall be payable January I, April!, July 1, or October 1 subsequent
          to the qualifying employee's anniversary date, subject to the eligibility set forth in Appendix B of
          this Agreement.


Section 11. Assignment Differentials

a. Effective as of the dates indicated, a differential in the amounts set forth below shall be paid to an
   Employee in the title of Motor Vehicle Operator (including OTB) for each normal work shift during
   which the Employee actually drives one of the following vehicles:

                                          Effective    Effective
                                          3/3/08       3/2/10
                                         $4.87/shift   $5.14/shift

     I.    A vehicle having a maximum gross weight of between 18,000 lbs. and 28,999 lbs.
     2.    Tow Truck
     3.    Tower Truck
     4.    Sweeper
     5.    Dump Truck (must have power take off and/or hydraulic unit for raising or lowering
           dump body.)
     2008--20010 Motor Vehicle Opt raton Agreement     9                                           12006
                                                                                               DEF000106
               Case 1:19-cv-05773-SDA Document 78-11 Filed 10/14/20 Page 12 of 39




      6.   Zamboni
      7.   Mounted Compressor
      8.   Cherry Picker, High Ranger, Tree Lift or Tree Trimmer
      9.   Dempster Dumpster
     10.   Gasoline and Kerosene Truck with mounted tank (tank must be mounted on chassis.)
     II.   Moline Snow Plow, Cross Walk Plow
     12.   Iron Horse
     13.   Bus seating between 14 and 39 passengers
     14.   Truck when towing generator or compressor
     15.   Patrol Wagon

i. In addition to any differential payable under Section II (a) (2) above, effective as of the date
   indicated, an assigmnent differential in the pro-rated annual amount set forth below, shall be paid to
   Motor Vehicle Operators in the Police Department who actually drive a Tow Truck:

                        Effective        Effective
                        313/08           3/2/10
                        $!,206/per annum $1,272/per annum


b.   Effective as of the dates indicated, a differential in the amounts set forth below shall be paid to an
     Employee in the title of Motor Vehicle Operator (including OTB) for each normal work shift during
     which the Employee actually drives one of the following vehicles:

                           Effective          Effective
                           3/3/08             3/2/10
                           $9.69/shift        $10.22/shift

      I. A vehicle having a maximum gross weight of29,000 lbs. or more.
      2. Packer Loader
      3. Motor Grader
      4. Bulldozer
      5. Bus seating 40 or more passengers
      6. MERVAN
      7. Front End Loader
      8. BackHoe
     9. Tractor Trailer
     10. Wengill Wagon
     II. · Large Wrecker and/or Large Twin Boom Tow Truck
     12. Boom Truck
     13. Scavenger and/or Beach Sanitizer
     14. Truck when towing powerray portable asphalt storage unit.
     15. Roll Back and Winch Truck
     16. Large Furniture Van




     2008-20010 Motor Vehicle Operators Agreement            10                            DEF000107
                                                                                               12006
               Case 1:19-cv-05773-SDA Document 78-11 Filed 10/14/20 Page 13 of 39




In lieu of any differential payable under Section 11 (b) (!), effective as of the date indicated, an
assignment differential in the amount set forth below shall be paid to Motor Vehicle Operators specified
in the agencies listed below:

In the Fire Department for each normal work shift for those periods when the Employee operates a Tiller
Truck (29,000 lbs. or more):

Effective 3/1/08
$9.69/shift

Effective 3/3/08
A total of $18.62/shift

Effective 3/2/10
A total of $19.64/shift


In the Police Department for each normal work shift for those periods when the Employee operates a
Large Wrecker or Twin Boom Tow Truck:
In the Department of Correction for each normal work shift for those periods when the Employee
operates a Large Wrecker or Twin Boom Tow Truck:

Effective 3/1/08
$9.69/shift

Effective 3/3/08
$38.00/shift

Effective 3/2/10
$40.08/shift

i.    In addition to any differential payable under Section II a (i), I I (b) (I) or I I (b) (9), effective as of
     the date indicated, an assignment differential in the amount set forth below shall be paid to Motor
     Vehicle Operators in the Police Department for each normal work shift for those periods when the
     Employee operates a Tractor Trailer or a Truck having a maximum gross weight of 29,000 lbs. or
     more:

Effective 3/3/08
Total of $18.62/shift

Effectjve 3/2/10
Total of$19.64/shift




     2008-20010 Motor Vehicle Operators Agrrement      II                                       DEF000108
                                                                                                        L
               Case 1:19-cv-05773-SDA Document 78-11 Filed 10/14/20 Page 14 of 39




ii. In addition to any differential payable under Section II (b)(!), effective as of the date indicated, an
    assignment differential in the amount set forth below shall be paid to an employee in the title of
    Motor Vehicle Operator in the Department of Environmental Protection for each normal work shift
    during which the Employee is assigned to the Residual Unit or Lug Unit and actually drives a truck
    having a maximum gross weight of29,000 lbs. or more.

                         Effective
                         3/3/08
                  Total of$18.62/shift

                         Effective
                         3/2/10
                  Total of $19 .64/shift

c.   In addition to any differential payable under Section ll(a), II (a)(i), ll(b), ll(b)(i) or ll(b)(ii), a
     differential in the amount indicated below shall be paid to each Employee in the title Motor Vehicle
     Operator (including OTB) for each work shift or any part thereof during which said employee is
     required to drive an Eleven Cubic Yard Dump Truck ("Queen Mary") or a vehicle with an
     equivalent or greater capacity or weight when used to plow snow on public street or limited access
     highways. Employees who are normally required to drive such vehicles shall, where possible, be
     granted preference in driving such vehicles when used to plow snow on public street or limited
     access highways, including on an overtime basis.

                           Effective Effective         Effective
                           3/2/08      3/3/08          3/2/10
                           $9.69/shift $9 .69/shift    $10.22/shift


d.   Applicable Rules for Assignment Differentials Provided in Subsections a, b, c and 1:

     (i)   The differential shall not be paid for driving a heavy duty or special vehicle within the
           yard unless its special purpose is to be driven within the yard.

     (ii) When an Employee in the title of Motor Vehicle Supervisor or Senior Motor Vehicle
          Supervisor is assigned as a replacement for a Motor Vehicle Operator and drives a
          Heavy Duty and/or Special Vehicle as described in subsections II (a), ll(a)(i), II (b),
          II (b) (i), II (b) (ii) and II (c) above, the Employee shall receive the specific
          assignment differential assigned to the vehicle.

     (iii) Except for the differentials provided in subsections ll(a)(i), ll(b)(i), ll(b)(ii), ll(c)
           and II (1), an Employee shall not receive more than one differential payment for a
           work shift.

     (iv) The first eligible Employee assigned to a vehicle for a shift shall receive the
          differential and shall continue to be assigned to said vehicle. In other situations, the
          principle of seniority shall prevail if the Employee is capable of driving the vehicle.


     2008-20010 Motor Vthide Operators Agreement      12                                      DEF000109
               Case 1:19-cv-05773-SDA Document 78-11 Filed 10/14/20 Page 15 of 39




e.   A differential, as indicated below, per normal work shift shall be paid to an Employee in the title of
     Traffic Enforcement Agent Level III required to drive either a large wrecker and/or twin boom tow
     truck.

                                       Effective              Effective
                                      3/3/08                  3/2/10
                                     $38.00/shift             $40.08/shift


f.   A differential, in the pro-rated annual amount set forth below, shall be paid to an Employee in the
     title of Traffic Enforcement Agent Level IV assigned to Highway Emergency Local Patrol.
                             Effective        Effective
                             Jmm!             312/10
                             $888/annum       $937/annum


g.   An assignment differential in the pro-rated annual amount set forth below shall be paid to Motor
     Vehicle Operators in the Fire Department assigned within the Ambulance Division of the
     Emergency Medical Service (except those working in the Communication Center of the Emergency
     Medical Service who shall not be eligible for this assignment differential):

                              Effective             Effective
                              313/08                3/2/10
                              $995/annum            $1,049/annum


h.   An assignment differential in addition to any other differential (s) to which the Employee is entitled
     shall be paid to Motor Vehicle Operators in the Bureau of Motor Equipment of the Department of
     Sanitation in the pro-rated annual amount indicated below for those periods when the Employee is
     assigned and actually drives the tire delivery trucks and, in addition to their other duties and as part
     of their duties on tire delivery trucks, loads and unloads tires, parts, and equipment:

                           Effective     Effective
                           3/3/08        312/10
                           $5, 173/annum $5,456/annum


i.   An assignment differential in the pro-rated annual amount set forth below, shall be paid to Motor
     Vehicle Operators in the Department of Citywide Administrative Services for those periods when
     the Employee is assigned to load and unload heavy equipment and materials at warehouses, delivery
     points, platforms, moving vans or trucks and other duties generally performed by Group B Laborers
     as part of their duties on delivery trucks.

                           Effective     Effective
                           3/3/08        3/2/10
                           $5, 173/annum $5,456/annum


     2008-20010 Motor Vehicle Operators Agreement            13                             DEF000110
                                                                                              12006
               Case 1:19-cv-05773-SDA Document 78-11 Filed 10/14/20 Page 16 of 39




j.   An assignment differential in the pro-rated annual amount set forth below, shall be paid to Motor
     Vehicle Operators in the Financial Information Systems Agency for those periods when the
     Employee is assigned on a regular basis to perform duties of loading and unloading vehicles,
     sorting, making pick-ups and room deliveries of mail, packages and heavy boxed documents to
     agencies which send or receive such mail, documents, packages and/or boxes from the Agency:

                           Effective       Effective
                           3/3/08          3/2/10
                           $2,543          $2,682


k. Effective as of the date indicated, an assignment differential as set forth below shall be paid to
   Motor Vehicle Operators in the Health and Hospitals Corporation for each normal work shift during
   which the employee is assigned to the Morgue Driver Detail.

                           Effective         Effective
                           3/3/08            3/2/10
                           $4.64/shift       $4.89/shift


I.    In addition to any differential payable under Section ll(b)(l)(2) and (16), an assignment
      differential in the amount set forth below, shall be paid to an Employee in the title of Motor
      Vehicle Operator in the Department of Education for each normal work shift during which the
      Employee actually drives a vehicle having a maximum gross weight of 29,000 lbs. or more, a large
      furniture van or a packer loader.

                             Effective
                             3/3/08
                     total of $18.62/shift

                            Effective
                            3/2/10
                     Total of $19.64/shift


m. A differential, as indicated below, per normal work shift shall be paid to an Employee in the title of
     Motor Vehicle Operator required to drive a Laundry Truck in the Department of Homeless Services.

                                      Effective             Effective      Effective
                                       3/2/08               3/3/08         3/2/10
                                      $18.62/shift          $18.62/shift   $19.64/shift




                                                                                          DEF000111
     2008-20010 Motor Vebide Operators Agreement           14
                                                                                                12006
               Case 1:19-cv-05773-SDA Document 78-11 Filed 10/14/20 Page 17 of 39




n. Effective as of the date indicated, an assignment differential, in the pro-rated annual amount as set
    forth below, shall be paid to Motor Vehicle Operators in the Health and Hospitals Corporation when
    assigned on a regular basis to the Cook-Chill Plant on the campus of Kings County Hospital Center.

                                           Effective                   Effective
                                           313/08                      3/2/10
                                           $2,758/annum                $2,909/annum


Section 12. Uniform Allowance
The enumerated pro-rated annual sums shall be provided to employees in the listed classes of positions
who are required to wear uniforms in the indicated agencies:

                                                   Effective    Effective
                                                   3/3/08       3/2/10
Motor Vehicle Operator
 Health and Hospitals Corporation                  $271         $286
 Department of Sanitation                          $271         $286
 Department of Correction                          $271         $286
 Police Department                                 $314         $331
 Department of Cultural Affairs                    $223         $235
 EMS/Fire                                          $271         $286
  OTB                                              $271         $286

Motor Vehicle Supervisor
 OTB                                               $271         $286
 Health and Hospitals Corporation                  $271         $286
 Department of Cultural Affairs                    $350         $369
 EMS/Fire                                          $271         $286

Sr. Motor Vehicle Supervisor
  Health and Hospitals Corporation                 $271         $286
  Department of Cultural Affairs                   $271         $286
  EMS/Fire                                         $271         $286

Traffic Enforcement Agent
              Level III                            $723         $763

Traffic Enforcement Agent
              Level IV                             $723         $763




                                                                                        DEF000112
    2008-20010 Motor Vehicle Operators Agreement               15                            12006
               Case 1:19-cv-05773-SDA Document 78-11 Filed 10/14/20 Page 18 of 39




                                         ARTICLE IV- WELFARE FUND

Section 1.

a.   In accordance with the election by the Union pursuant to the provisions of Article XIII of the
     Citywide Agreement between the City of New York and related public employers and District
     Council 37, AFSCME, AFL-CIO, the Welfare Fund provisions of the 1995-200I Citywide
     Agreement, as amended or any successor agreement(s) thereto, shall apply to Employees covered by
     this Agreement.

b. When an election is made by the Union pursuant to the provisions of Article XIII, Section l(b), of
   the Citywide Agreement between the City of New York and related public employers and District
   Council 37, AFSCME, AFL-CIO, the provisions of Article XIII, Section !(b) of the 1995-2001
   Citywide Agreement, as amended or any successor agreement(s) thereto, shall apply to Employees
   covered by this Agreement, and when such election is made, the Union hereby waives its right to
   training, education and/or legal services contributions provided in this Agreement, if any. In no
   case shall the single contribution provided in Article XIII, Section !(b) of the 1995-2001 Citywide
   Agreement, as amended or any successor agreement( s) thereto, exceed the total amount that the
   Union would have been entitled to receive if the separate contributions had continued.


Section 2.

The Unions agree to provide welfare fund benefits to domestic partners of covered Employees in the
same manner as those benefits are provided to spouses of married covered employees.


Section 3.

In accordance with the Health Benefits Agreement dated January 11, 200 I, each welfare fund shall
provide welfare fund benefits equal to the benefits provided on behalf of an active employee to
widow( er)s, domestic partners and/or children of any employee who dies in the line of duty as that term
is referenced in Section 12-126(b)(2) of the New York City Administrative Code. The cost of providing
this benefit shall be funded by the Stabilization Fund.


                           ARTICLE V - PRODUCTIVITY AND PERFORMANCE

                                                   Introduction

Delivery of municipal services in the most efficient, effective and courteous manner is of paramount
importance to the Employer and the Union. Such achievement is recognized to be a mutual obligation
of both parties within their respective roles and responsibilities. To achieve and maintain a high level
of effectiveness, the parties hereby agree to the following terms:




                                                                                           DEF000113
     2008-20010 Motor Vehicle Operaton Agreement        16                                      12006
                  Case 1:19-cv-05773-SDA Document 78-11 Filed 10/14/20 Page 19 of 39




Section l. Performance Levels

a.     The Union recognizes the Employer's right under the New York City Collective Bargaining Law to
       establish and/or revise performance standards or norms notwithstanding the existence of prior
       performance levels, norms or standards. Such standards, developed by usual work measurement
       procedures, may be used to determine acceptable performance levels, to prepare work schedules and
       to measure the performance of each employee or group of employees. Notwithstanding the above,
       questions concerning the practical impact that decisions on the above matters have on employees are
       within the scope of collective bargaining. The Employer will give the Union prior notice of the
       establishment and/or revision of performance standards or norms hereunder.

b.     Employees who work at less than acceptable levels of performance may be subject to disciplinary
       measures in accordance with applicable law.


Section 2. Supervisory Responsibility

  a.     The Union recognizes the Employer's right under the New York City Collective Bargaining Law
         to establish and/or revise standards for supervisory responsibility in achieving and maintaining
         performance levels of supervised employees for employees in supervisory positions listed in
         Article I, Section 1, of this Agreement. Notwithstanding the above, questions concerning the
         practical impact that decisions on the above matters have on employees are within the scope of
         collective bargaining. The Employer will give the Union prior notice of the establishment and/or
         revision of standards for supervisory responsibility hereunder.

 b.      Employees who fail to meet such standards may be subject to disciplinary measures m
         accordance with applicable law.


Section 3. Performance Compensation

The Union acknowledges the Employer's right to pay additional compensation for outstanding
performance.

The Employer agrees to notifY the Union of its intent to pay such additional compensation.


Section 4.

The Employer and the Union recognize the need to continue and develop incentives for safe driving and
the importance of promotional opportunities as an incentive to efficiency in all agencies.




                                                                                             DEF000114
                                                                                                ~12006
       2008-20010 Motor Vehicle Operators Agrr:cment   17
                                                                                                .
               Case 1:19-cv-05773-SDA Document 78-11 Filed 10/14/20 Page 20 of 39




Section 5.

A Motor Vehicle Operator may be required to perform any assignment consistent with the New York
City Department of Personnel Specification, CODE NO. 91212 promulgated November 29, 1965, or any
subsequent superseding specifications.


Section 6.

When not driving, any Motor Vehicle Operator may be required to perform such additional duties as
running errands, answering phones and delivering mail and/or small packages.


Section 7.

The Motor Vehicle Operator shall load, unload and make deliveries as required. Should delivery of
heavy or bulky items require the services of more than one individual, then the Motor Vehicle Operator
shall assist.


                                ARTICLE VI - PRODUCTIVITY BY AGENCY

                                                    Introduction

Productivity in the various agencies may best be improved by focusing on specific assignments; thus
the parties further agree:

Section 1.

In the Department of Citywide Administrative Services, the Motor Vehicle Operator shall perform
their present normal duties and those additional productivity duties as outlined in the following
subsections:

a.      Passenger Car - (Division of Public Structures): When the official whom a Motor Vehicle
        Operator drives is absent for a day or for a length of time, then said Motor Vehicle Operator shall
        be assigned to other Motor Vehicle Operator duties.

b.      Station Wagon - (Division of Public Structures): When not actually driving, Motor Vehicle
        Operators shall assist in loading and unloading of materials.

c.      Bus (20 Passenger) - (Division of Public Structures): Motor Vehicle Operators shall assist
        passengers getting on or off the bus, perform preventive care of vehicle, and clean the windows,
        interior and exterior of the bus. When not driving the bus, Motor Vehicle Operators shall be
        assigned to other driving duties or detailing in garage area




     2008-20010 Motor Vehicle Operators Agreement        18                                 DEF000115
                                                                                               ,1.!.'

                                                                                                 "'12006
                Case 1:19-cv-05773-SDA Document 78-11 Filed 10/14/20 Page 21 of 39



d.      Moving Van (Furniture)- (Division of Public Structures): Motor Vehicle Operators shall assist in
        loading and unloading the Van. Motor Vehicle Operators shall make light deliveries and light
        pick-ups by themselves. When not driving the Van, Motor Vehicle Operators shall be assigned
        to other driving duties.

e.      Tow Trucks - (Division of Public Structures): When not operating tow trucks, Motor Vehicle
        Operators shall be assigned to work around the garage area. Such work shall include but not be
        limited to moving cars awaiting repairs, moving heavy supplies with the use of mechanical
        assistance such as chain hoists, and hand trucks or dollies, moving cars obstructing traffic in the
        vicinity of the repair area, operating the snow plow in the vicinity of the garage and/or answer
        phones.

f.      Small Panel Truck - (Municipal Broadcasting System): Motor Vehicle Operators shall assist in
        loading, delivering, setting up, dismantling and/or unloading equipment, and assisting the
        Engineer in non-technical work.

g.      Sedan- (Division of Municipal Supplies): This is a solo operation. Upon completion of
        messenger service (mail pick-up and delivery), if time permits, Motor Vehicle Operators
        shall sort mail, answer phones, and perform related activities as may be assigned by the
        Supervisor.

b.      Small Van Truck - (Typewriter Service): This is a solo operation. Motor Vehicle
        Operators shall load, unload, make pick-ups and room deliveries except at Correctional
        Institutions, Hospitals and Colleges where pick-up and deliveries shall be at designated
        areas.

i.      All Motor Vehicle Operators in the Department of Citywide Administrative Services
        shall operate snow plows in the vicinity of garages and warehouses when not performing
        their regular duties.


Section 2.

In the Department of Transportation, Bureau of Highway Operations, Motor Vehicle Operators shall
perform their present normal duties and those additional productivity duties as outlined in the following
subsections:

a.      At the direction of the Supervisor, unless extraordinary conditions prevent it, Motor Vehicle
        Operators assigned to the asphalt resurfacing program shall pick up and deliver at least three (3)
        loads per day.

b.      Motor Vehicle Operators shall be responsible for assisting in "chaining-up" of vehicles to be used
        m snow emergency.

c.      In inclement weather, after loading at the asphalt plant, Motor Vehicle Operators assigned
        to the asphalt resurfacing program shall assist and see to it that the hot asphalt is covered
        with a tarpaulin.

     2008-20010 Motor Vehicle Optraton Agreement     19
                                                                                              DEF000116
                                                                                                        12006
              Case 1:19-cv-05773-SDA Document 78-11 Filed 10/14/20 Page 22 of 39




d.      When not operating a vehicle at a work site, Motor Vehicle Operators shall place cones in
        designated areas, set up barricades when necessary, and flag on-coming vehicles as directed.

Section 3.

In the Department of Records and Information Services, Motor Vehicle Operators shall perform their
present normal duties and the following additional productivity duties: load and unload the vehicles;
pick up and deliver by themselves records as requested by City agencies; and also deliver empty cartons.

Section 4.

In the New York City Fire Department, Motor Vehicle Operators shall perform their present normal
duties and those additional productivity duties as outlined in the following subsections:

     a. Duties required of Motor Vehicles Operators assigned to Emergency Medical Service
     Ambulances:


                                  Specification A. -Assignment to Ambulance:

         I.       Motor Vehicle Operator shall check ambulance for gas, oil, water, battery, radio
                  (Two-way), lights, damages, etc.

        2.       Shall maintain interior, exterior of ambulance for cleanliness. Shall wash vehicle
                 whenever required.

        3.       Shall perform minor repairs required for safe operation of assigned vehicle, such
                 as replace light bulbs, wiper blades, flat tires, grease or other related preventive
                 maintenance as required.

        4.        Shall be familiar with all two-way radio code signal for ambulance operation.

        5.        Shall prepare Motor Vehicle Operator's Trip Log Sheet (C.O. 4) and Motor
                  Vehicle Operator's Recap Sheet.

        6.       Shall check ambulance for all medical equipment under his jurisdiction, such as
                 body bags, stretcher, poles, pads, etc.


                         Specification B - Operation in Emergency Medical Service:

         I.      Motor Vehicle Operators shall maintain communications via radio or land line to
                 ambulance communication division for continuity of availability.

        2.       Motor Vehicle Operators may be assigned to dispatch, record, time stamp,
                 emergency ambulance calls in the absence of a Supervisor. They shall maintain
                 the ambulance log books for proper recording of all calls.

     2008-20010 Motor Vehicle Operators Agreemnt      20                                    DEF000117
                                                                                                        12006
               Case 1:19-cv-05773-SDA Document 78-11 Filed 10/14/20 Page 23 of 39




         3.       Shall alert the Communications Division of any unusual or multiple casualty
                  conditions upon arrival or in route to a call.

         4.       Shall, upon arrival at place of call, assist with emergency treatment, removal,
                  (chair, stretcher or assisting to walk) with ambulance technicians or other
                  authorized personnel, injured or ill patients.

         5.       Shall take normal precautions to prevent loss of ambulance and equipment.

         6.       Shall report loss or theft.

         7.       Shall report all accidents to proper authority and also prepare required written
                  reports.

         8.       Upon completion of assigned calls, shall as required replace all needed equipment. Clean
                  and prepare ambulance for next assignment.

                                               Specification C. - Deportment:

         1.       Motor Vehicle Operators shall be in proper authorized uniform during assigned
                  tour of duty.

         2.       Motor Vehicle Operators' conduct shall be courteous and efficient at all times
                  during his/her tour of duty.

         3.       Motor Vehicle Operator shall operate their assigned vehicles in a safe and lawful
                  marmer as prescribed by all applicable laws and regulations including the
                  Emergency Medical Service Directives.

b.      The following duties shall be required of Motor Vehicle Operators assigned to MERVAN in
        addition to Specifications A, B, and C set forth in Subsection 4(a) above:

         1.       Inspect and operate auxiliary power supply.

         2.       Inspect and fill water tanks.

        3.        Inspect and check all water lines.

         4.       Inspect and check outside power lines.

        5.        Then in service, shall also act as radio communicator for central disaster control
                  unit.




     2008-20010 Motor Vehicle   O~rators   Agnemeot         21                              DEF000118
                                                                                                       12006
               Case 1:19-cv-05773-SDA Document 78-11 Filed 10/14/20 Page 24 of 39




Section 5.

In the New York City Health and Hospitals Corporation, Motor Vehicle Operators shall perform their
present normal duties and those additional productivity duties as outlined in the following subsections:

a.      Motor Vehicle Operators when assigned to Mortuary Service shall be subject to Specifications A
        (except as noted below) and C as set forth in Subsection 4(a) above and shall also be required to
        perform the following duties:

                                Specification B- Operation in Mortuary Service:

       I.         Motor Vehicle Operators shall maintain land line communication with Mortuary
                  Office for continued availability to pick up "Emergency Medical Examiner" cases.
                  (possible homicides, suicides, possible foul play).

       2.         Shall be required to assist in the removal and carrying of bodies from homes,
                  hospitals or other institutions or public places to county morgues.


Section 6.

In the New York City Human Resources Administration, Motor Vehicle Operators shall perform their
present normal duties and those additional productivity duties as outlined in the following subsections:

a.      Motor Vehicle Operators when assigned to Home Care Services shall be subject to Specifications
        A (except item 4) and C as set forth in Subsection 4(a) above and shall also be required to
        perform the following duties:


                            Specification C - Operation in the Home Care Service:

       I.        Motor Vehicle Operators shall maintain communication with the Director of Home
                 Care Service in order to insure continuity of availability.

       2.        Motor Vehicle Operators shall maintain accurate trip tickets of all trips to patients'
                 homes, clinics, doctors visits to patients' homes, drug deliveries, etc.

       3.        Same as Ambulance

       4.       Shall when required assist Home Care Technician or Doctor in transporting a
                patient to or from hospital or clinic.

       5.        Items 5, 6, and 7 same as Ambulance




                                                                                               DEF000119
     2008-20010 Motor Vehicle Operators Agreement      22
                                                                                                          12006
               Case 1:19-cv-05773-SDA Document 78-11 Filed 10/14/20 Page 25 of 39




                                  ARTICLE VII - GRIEVANCE PROCEDURE

Section 1. - Definition:

The term "Grievance" shall mean:
a.       A dispute concerning the application or interpretation of the terms of this Agreement;
b.       A claimed violation, misinterpretation or misapplication of the rules or regulations, written
         policy or orders of the Employer applicable to the agency which employs the grievant affecting
         terms and conditions of employment; provided, disputes involving the Rules and Regulations of
         the City of New York or the Rules and Regulations of the Health and Hospitals Corporation with
         respect to those matters set forth in the first paragraph of Section 7390.1 of the Unconsolidated
         Laws shall not be subject to the grievance procedure or arbitration;

c.      A claimed assignment of Employees to duties substantially different from those stated in their
        job specifications;

d.      A claimed improper holding of an open-competitive rather than a promotional examination;

e.      A claimed wrongful disciplinary action taken against a permanent Employee covered by Section
        75(1) of the Civil Service Law or a permanent Employee covered by the Rules and Regulations
        of the Health and Hospitals Corporation upon whom the agency head has served written charges
        of incompetence or misconduct while the Employee is serving in the Employee's permanent title
        or which affects the Employee's permanent status.

f.      Failure to serve written charges as required by Section 75 of the Civil Service Law or the Rules
        and Regulations of the Health and Hospitals Corporation upon a permanent Employee covered
        by Section 75(1) of the Civil Service Law or a permanent Employee covered by the Rules and
        Regulations of the Health and Hospitals Corporation where any of the penalties (including a fine)
        set forth in Section 75(3) of the Civil Service Law have been imposed.

g.      A claimed wrongful disciplinary action taken against an eligible provisional employee of a
        Mayoral agency who has served without a break in service for two years in the same or similar
        title or related occupational group in the same agency on a full-time per annum or full-time per
        diem basis and has been assigned regularly to work the normal, full-time work week established
        for that title.


Section 2.
The Grievance Procedure, except for grievances as defined in Sections l(d), !(e), and l(g) of this Article,
shall be as follows:
Employees may at any time informally discuss with their supervisors a matter which may become a
grievance. If the results of such a discussion are unsatisfactory, the Employees may present the grievance
at STEP I.




     2008-20010 Motor Vrhiclr Oprrators Agreement    23                                    DEF000120
                                                                                              1200~
              Case 1:19-cv-05773-SDA Document 78-11 Filed 10/14/20 Page 26 of 39




All grievances must be presented in writing at all steps in the grievance procedure. For all grievances as
defined in Section I( c), no monetary award shall in any event cover any period prior to the date of the
filing of the STEP I grievance unless such grievance has been filed within thirty (30) days of the
assignment to alleged out-of-title work. No monetary award for a grievance alleging a miscalculation of
salary rate resulting in a payroll error of a continuing nature shall be issued unless such grievance has
been filed within the time limitation set forth in STEP I below for such grievances; if the grievance is so
filed, any monetary award shall in any event cover only the period up to six years prior to the date of the
filing of the grievance.


STEP I           The Employee and/or the Union shall present the grievance in the form of a memorandum
                 to the person designated for such purpose by the agency head no later than 120 days after
                 the date on which the grievance arose except that grievances alleging a miscalculation of
                 salary rate resulting in a payroll error of a continuing nature shall be presented no later
                 than 120 days after the first date on which the grievant discovered the payroll error. The
                 Employee may also request an appointment to discuss the grievance and such request
                 shall be granted.
                 The person designated by the Employer to hear the grievance shall take any steps
                 necessary to a proper disposition of the grievance and shall issue a determination in
                 writing by the end of the third work day following the date of submission.
                 The following STEP !(a) shall be applicable only in the Health and Hospitals
                 Corporation in the case of grievances arising under Section 1(a) through 1(c) of this
                 Article and shall be applied prior to Step II of this Section:

       STEP I (a)         An appeal from an unsatisfactory determination at STEP I shall be presented in
                          writing to the person designated by the agency head for such purpose. An appeal
                          must be made within five (5) work days of the receipt of the STEP I
                          determination. A copy of the grievance appeal shall be sent to the person who
                          initially passed upon the grievance. The person designated to receive the appeal at
                          this STEP I shall meet with the Employee and/or the Union for review of the
                          grievance and shall issue a determination to the Employee and/or the Union by the
                          end of the fifth work day following the day on which the appeal was filed.

STEP II          An appeal from an unsatisfactory determination at STEP I or STEP l(a), where
                 applicable, shall be presented in writing to the agency head or the agency head's
                 designated representative who shall not be the same person designated in STEP I. An
                 appeal must be made within five (5) work days of the receipt of the STEP I or STEP I( a)
                 determination. The agency head or designated representative, if any, shall meet with the
                 Employee and/or the Union for review of the grievance and shall issue a determination in
                 writing by the end of the tenth work day following the date on which the appeal was filed.

STEP III         An appeal from an unsatisfactory determination at STEP II shall be presented by the
                 Employee and/or the Union to the Commissioner of Labor Relations in writing within ten
                 (10) work days of the receipt of the STEP II determination. The grievant or the Union
                 should submit copies of the STEP I and STEP II grievance filings and any agency
                 responses thereto. Copies of such appeal shall be sent to the agency head. The
                                                                                             DEF000121
    2008-20010 Motor Vehicle Operators Agreement      24                                              12006
               Case 1:19-cv-05773-SDA Document 78-11 Filed 10/14/20 Page 27 of 39




                  Commissioner of Labor Relations or the Commissioner's designee shall review all
                  appeals from STEP II determinations and shall issue a determination on such appeals
                  within fifteen ( 15) work days following the date on which the appeal was filed.

STEP IV           An appeal from an unsatisfactory determination at STEP III may be brought solely by the
                  Union to the Office of Collective Bargaining for impartial arbitration within fifteen ( 15)
                  work days of receipt of the STEP III determination. In addition, the Employer shall have
                  the right to bring directly to arbitration any dispute between the parties concerning any
                  matter defined herein as a "grievance." The Employer shall commence such arbitration
                  by submitting a written request therefor to the Office of Collective Bargaining. A copy of
                  the notice requesting impartial arbitration shall be forwarded to the opposing party. The
                  arbitration shall be conducted in accordance with the Title 61 of the Rules of the City Of
                  New York. The costs and fees of such arbitration shall be borne equally by the Union and
                  the Employer.
                  The arbitrator's decision, order or award (if any) shall be limited to the application and
                  interpretation of the Agreement, and the arbitrator shall not add to, subtract from or
                  modify the Agreement. The arbitrator's award shall be final and binding and enforceable
                  in any appropriate tribunal in accordance with Article 75 of the Civil Practice Law and
                  Rules. The arbitrator may provide for and direct such relief as the arbitrator deems
                  necessary and proper, subject to the limitations set forth above and any applicable
                  limitations oflaw.


Section 3.
As a condition to the right of the Union to invoke impartial arbitration set forth in this Article, including
the arbitration of a grievance involving a claimed improper holding of an open-competitive rather than a
promotional examination, the Employee or Employees and the Union shall be required to file with the
Director of the Office of Collective Bargaining a written waiver of the right, if any, of such Employee(s)
and the Union to submit the underlying dispute to any other administrative or judicial tribunal except for
the purpose of enforcing the arbitrator's award.

Section 4.

a.      Any grievance under Section I( d) relating to a claimed improper holding of an open-competitive
        rather than a promotional examination shall be presented in writing by the Employee or the
        Union representative to the Commissioner of Labor Relations not later than thirty (30) days after
        the notice of the intention to conduct such open-competitive examination, or copy of the
        appointing officer's request for such open-competitive examination, as the case may be, has been
        posted in accordance with Section 51 of the Civil Service Law. The grievance shall be considered
        and passed upon within ten (I 0) days after its presentation. The determination shall be in writing,
        copies of which shall be transmitted to both parties to the grievance upon issuance.

b.      A grievance relating to the use of an open-competitive rather than a promotional examination
        which is unresolved by the Commissioner of Labor Relations may be brought to impartial
        arbitration as provided in Sections 2 and 3 above. Such a grievance shall be presented by the
        Union, in writing, for arbitration within 15 days of the presentation of such grievance to the
        Commissioner of Labor Relations, and the arbitrator shall decide such grievance within 75 days

     2008-20010 Motor Vehicle Operators Agreement     25
                                                                                             DEF000122
              Case 1:19-cv-05773-SDA Document 78-11 Filed 10/14/20 Page 28 of 39




        of its presentation to the arbitrator. The party requesting such arbitration shall send a copy of
        such request to the other party. The costs and fees of such arbitration shall be borne equally by
        the Employer and the Union.


Section 5.       Disciplinary Procedures for Permanent Competitive Employees

In any case involving a grievance under Section I(e) of this Article, the following procedure shall govern
upon service of written charges of incompetence or misconduct:

STEP A           Following the service of written charges, a conference with such Employee shall be held
                 with respect to such charges by the person designated by the agency head to review a
                 grievance at STEP I of the Grievance Procedure ser forth in this Agreement. The
                 Employee may be represented at such conference by a representative of the Union. The
                 person designated by the agency head to review the charges shall take any steps necessary
                 to a proper disposition of the charges and shall issue a determination in writing by the end
                 of the fifth day following the date of the conference. If the Employee is satisfied with the
                 determination in STEP A above, the Employee may choose to accept such determination
                 as an alternative to and in lieu of a determination made pursuant to the procedures
                 provided for in Section 75 of the Civil Service Law or the Rules and Regulations of the
                 Health and Hospitals Corporation. As a condition of accepting such determination, the
                 Employee shall sign a waiver of the Employee's right to the procedures available to him
                 or her under Sections 75 and 76 of the Civil Service Law or the Rules and Regulations of
                 the Health and Hospitals Corporation.

STEP B (i)       If the Employee is not satisfied with the determination at STEP A above then the
                 Employer shall proceed in accordance with the disciplinary procedures set forth in
                 Section 75 of the Civil Service Law or the Rules and Regulations of the Health and
                 Hospitals Corporation. As an alternative, the Union with the consent of the Employee
                 may choose to proceed in accordance with the Grievance Procedure set forth in this
                 Agreement, including the right to proceed to binding arbitration pursuant to STEP IV of
                 such Grievance Procedure. As a condition for submitting the matter to the Grievance
                 Procedure the Employee and the Union shall file a written waiver of the right to utilize
                 the procedures available to the Employee pursuant to Sections 75 and 76 of the Civil
                 Service Law or the Rules and Regulations of the Health and Hospitals Corporation or any
                 other administrative or judicial tribunal, except for the purpose of enforcing an arbitrator's
                 award, if any. Notwithstanding such waiver, the period of an Employee's suspension
                 without pay pending hearing and determination of charges shall not exceed thirty (30)
                 days.

STEP B (ii)      If the election is made to proceed pursuant to the Grievance Procedure, an appeal from
                 the determination of STEP A above, shall be made to the agency head or designated
                 representative. The appeal must be made in writing within five (5) work days of the
                 receipt of the determination. The agency head or designated representative shall meet
                 with the Employee and the Union for review of the grievance and shall issue a
                 determination to the Employee and the Union by the end of the tenth work day following
                 the day on which the appeal was filed. The agency head or designated representative
                                                                                               DEF000123
    2008-20010 Motor Vthicle Optrators Agreement      26
                                                                                                         12006
              Case 1:19-cv-05773-SDA Document 78-11 Filed 10/14/20 Page 29 of 39




                 shall have the power to impose the discipline, if any, decided upon, up to and including
                 termination of the accused Employee's employment. In the event of such termination or
                 suspension without pay totaling more than thirty (30) days, the Union with the consent of
                 the grievant may elect to skip STEP C of this Section and proceed directly to STEP D.

STEPC            If the grievant is not satisfied with the determination of the agency head or designated
                 representative the grievant or the Union may appeal to the Commissioner of Labor
                 Relations in writing within ten (1 0) work days of the determination of the agency head or
                 designated representative. The Commissioner of Labor Relations shall issue a written
                 reply to the grievant and the Union within fifteen (IS) work days.

STEPD            If the grievant is not satisfied with the determination of the Commissioner of Labor
                 Relations, the Union with the consent of the grievant may proceed to arbitration pursuant
                 to the procedures set forth in STEP IV of the Grievance Procedure set forth in this
                 Agreement.



Section 6.       Disciplinary Procedure for Provisional Employees
In any case involving a grievance under Section l(g) of this Article, the "Disciplinary Procedure for
Provisional Employees", including side-letter, appended, shall govern.


Section 7.
A grievance concerning a large number of Employees and which concerns a claimed misinterpretation,
inequitable application, violation or failure to comply with the provisions of this Agreement may be filed
directly at STEP III of the grievance procedure except that a grievance concerning Employees of the
Health and Hospitals Corporation may be filed directly at STEP II of the grievance procedure. Such
"group" grievance must be filed no later than 120 days after the date on which the grievance arose, and
a\J other procedural limits, including time limits, set forth in this Article shall apply. All other individual
grievances in process concerning the same issue shall be consolidated with the "group" grievance.


Section 8.
If a determination satisfactory to the Union at any level of the Grievance Procedure is not implemented
within a reasonable time, the Union may re-institute the original grievance at STEP III of the Grievance
Procedure; or if a satisfactory STEP III determination has not been so implemented, the Union may
institute a grievance concerning such failure to implement at STEP IV of the Grievance Procedure.


Section 9.
If the Employer exceeds any time limit prescribed at any step in the Grievance Procedure, the grievant
and/or the Union may invoke the next step of the procedure, except that only the Union may invoke
impartial arbitration under STEP IV.




    2008-20010 Motor Vehicle Operators Agreement      27                                      DEF000124
              Case 1:19-cv-05773-SDA Document 78-11 Filed 10/14/20 Page 30 of 39




Section 10.
The Employer shall notify the Union in writing of all grievances filed by Employees, all grievance
hearings, and all determinations. The Union shall have the right to have a representative present at any
grievance hearing and shall be given forty-eight (48) hours' notice of all grievance hearings.


Section 11.
Each of the steps in the Grievance Procedure, as well as time limits prescribed at each step of this
Grievance Procedure, may be waived by mutual agreement of the parties.


Section 12.
A non-Mayoral agency not covered by this Agreement but which employs Employees in titles identical
to those covered by this Agreement may elect to permit the Union to appeal an unsatisfactory
determination received at the last step of its Grievance Procedure prior to arbitration on fiscal matters
only to the Commissioner of Labor Relations. If such election is made, the Union shall present its appeal
to the Commissioner of Labor Relations in writing within ten (1 0) work days of the receipt of the last
step determination. The Union should submit copies of the grievance filings at the prior steps of its
Grievance Procedure and any agency responses thereto. Copies of such appeals shall be sent to the
agency head. The Commissioner of Labor Relations, or the Commissioner's designee, shall review all
such appeals and answer all such appeals within fifteen (15) work days. An appeal from a determination
of the Commissioner of Labor Relations may be taken to arbitration under procedures, if any, applicable
to the non-Mayoral agency involved.


Section 13.
The grievance and the arbitration procedure contained in this Agreement shall be the exclusive remedy
for the resolution of disputes defined as "grievances" herein. This shall not be interpreted to preclude
either party from enforcing the arbitrator's award in court. This Section shall not be construed in any
manner to limit the statutory rights and obligations of the Employer under Article XN of the Civil
Service Law.


Section 14. Expedited Arbitration Procedure.
a.      The parties agree that there is a need for an expedited arbitration process which would allow for
        the prompt adjudication of grievances as set forth below.
b.      The parties voluntarily agree to submit matters to final and binding arbitration pursuant to the
        New York City Collective Bargaining Law and under the jurisdiction of the Office of Collective
        Bargaining. An arbitrator or panel of arbitrators, as agreed to by the parties, will act as the
        arbitrator of any issue submitted under the expedited procedure herein.
c.      The selection of those matters which will be submitted shall include, but not limited to, out-of-
        title cases concerning all titles, disciplinary cases wherein the proposed penalty is a monetary fine
        of one week or less or written reprimand, and other cases pursuant to mutual agreement by the
        parties. The following procedures shall apply:

     2008-20010 Motor Vehicle Operaton Agreement     28                                      DEF000125
                                                                                                  ~12iJlJO
                                                                                                      '
          Case 1:19-cv-05773-SDA Document 78-11 Filed 10/14/20 Page 31 of 39




    i.       SELECTION AND SCHEDULING OF CASES:
             (1)      The Deputy Chairperson for Disputes of the Office of Collective Bargaining shall
                      propose which cases shall be subject to the procedures set forth in this Section 14
                      and notify the parties of proposed hearing dates for such cases.
             (2)      The parties shall have ten business days from the receipt of the Deputy
                      Chairperson's proposed list of cases and hearing schedule(s) to raise any
                      objections thereto.
             (3)       If a case is not proposed by the Deputy Chairperson for expedited handling, either
                      party may, at any time prior to the scheduling of an arbitration hearing date for
                      such case, request in writing to the other party and to the Deputy Chairperson of
                      Disputes of the Office of Collective Bargaining that said case be submitted to the
                      expedited procedure. The party receiving such request shall have ten business
                      days from the receipt of the request to raise any objections thereto.
             (4)      No case shall be submitted to the expedited arbitration process without the mutual
                      agreement of the parties.


    ii.      CONDUCT OF HEARINGS:
             (1)      The presentation of the case, to the extent possible, shall be made in the narrative
                      form. To the degree that witnesses are necessary, examination will be limited to
                      questions of material fact and cross examination will be similarly limited.
                      Submission of relevant documents, etc., will not be unreasonably limited and may
                      be submitted as a "packet" exhibit.
             (2)      In the event either party is unable to proceed with hearing a particular case, the
                      case shall be rescheduled. However, only one adjournment shall be permitted. In
                      the event that either party is unable to proceed on a second occasion, a default
                      judgment may be entered against the adjourning party at the Arbitrator's discretion
                      absent good cause shown.
             (3)      The Arbitrator shall not be precluded from attempting to assist the parties in
                      settling a particular case.
             (4)      A decision will be issued by the Arbitrator within two weeks. It will not be
                      necessary in the Award to recount any of the facts presented. However, a brief
                      explanation of the Arbitrator's rationale may be included. Bench decisions may
                      also be issued by the Arbitrator.
             (5)      Decisions in this expedited procedure shall not be considered as precedent for any
                      other case nor entered into evidence in any other forum or dispute except to
                      enforce the Arbitrator's award.
             (6)      The parties shall, whenever possible, exchange any documents intended to be
                      offered in evidence at least one week in advance of the first hearing date and shall
                      endeavor to stipulate to the issue in advance of the hearing date.




2008-20010 Motor Vehicle Opera ton Agreement       29                                     DEF000126
              Case 1:19-cv-05773-SDA Document 78-11 Filed 10/14/20 Page 32 of 39




                  ARTICLE VIII- BULLETIN BOARDS: EMPLOYER FACILITIES

The Union may post notices on bulletin boards in places and locations where notices usually are posted
by the Employer for the employees to read. All notices shall be on Union stationery, and shall be used
only to notify employees of matters pertaining to Union affairs. Upon request to the responsible official
in charge of a work location, the Union may use Employer premises for meetings during employees'
lunch hours, subject to availability of appropriate space and provided such meetings do not interfere with
the Employer's business.


                                            ARTICLE IX- NO STRIKES

In accordance with the New York City Collective Bargaining Law, as amended, neither the Union nor
any employee shall induce or engage in any strikes, slowdowns, work stoppages, mass absenteeism, or
induce any mass resignations during the term of this Agreement.


                                        ARTICLE X- CITYWIDE ISSUES

This Agreement is subject to the provisions, terms and conditions of the Agreement which has been or
may be negotiated between the City and the Union recognized as the exclusive collective bargaining
representative on Citywide matters which must be uniform for specified employees, including the
employees covered by this Agreement. Employees in Rule X titles shall receive the benefits of the
Citywide Agreement unless otherwise specifically excluded herein.

                                        ARTICLE XI - UNION ACTIVITY

Time spent by employee representatives in the conduct of labor relations with the City and on Union
activities shall be governed by the terms of Executive Order No. 75, as amended, dated March 22, 1973,
entitled "Time Spent on the Conduct of Labor Relations between the City and Its employees and on
Union Activity" or any other applicable Executive Order.


                        ARTICLE XII -LABOR-MANAGEMENT COMMITTEE

Section 1.

The Employer and the Union, having recognized that cooperation between management and employees
is indispensable to the accomplishment of sound and harmonious labor relations, shall jointly maintain
and support a labor-management committee in each of the agencies having at least fifty employees
covered by this Agreement.

Section 2.

Each labor-management committee shall consider and recommend to the agency head changes in the
working conditions of the employees within the agency who are covered by this Agreement. Matters
subject to the Grievance Procedure shall not be appropriate items for consideration by the
labor-management committee.
    2008-20010 Motor Vehicle Operators Agreement      30                                  DEF000127
                                                                                               12006
              Case 1:19-cv-05773-SDA Document 78-11 Filed 10/14/20 Page 33 of 39




Section 3.

Each labor-management committee shall consist of six members who shall serve for the term of this
Agreement. The Union shall designate three members and the agency head shall designate three
members. Vacancies shall be filled by the appointing party for the balance of the term to be served. Each
member may designate one alternate. Each committee shall select a chairperson from among its
members at each meeting. The chairpersonship of each committee shall alternate between the members
designated by the agency head and the members designated by the Union. A quorum shall consist of a
majority of the total membership of a committee. A committee shall make its recommendations to the
agency head in writing.

Section 4.

The labor-management committee shall meet at the call of either the Union members or the Employer
members at times mutually agreeable to both parties. At least one week in advance of a meeting the party
calling the meeting shall provide, to the other party, a written agenda of matters to be discussed. Minutes
shall be kept and copies supplied to all members of the committee.


                             ARTICLE XIII- FINANCIAL EMERGENCY ACT

The provisions of this Agreement are subject to applicable provisions of law, including the New York
State Financial Emergency Act for the City of New York as amended.


                                          ARTICLE XIV- APPENDICES

The Appendix or Appendices, if any, attached hereto and initialed by the undersigned shall be deemed a
part of this Agreement as if fully set forth herein.


                                       ARTICLE XV- SAVINGS CLAUSE

In the event that any provision of this Agreement is found to be invalid, such invalidity shall not impair
the validity and enforceability of the remaining provisions of this Agreement.


                             ARTICLE XVI - CONTRACTING-OUT CLAUSE

The problem of "Contracting Out" or "Farming Out" of work normally performed by personnel covered
by this Agreement shall be referred to the Labor-Management Committee as provided for in Article XII
of this Agreement.




    2008-20010 Motor Vehicle Operators Agreement                                           DEF000128
                                                    31
                                                                                                       12006
              Case 1:19-cv-05773-SDA Document 78-11 Filed 10/14/20 Page 34 of 39




                           ARTICLE XVII - WORK SHIFTS AND SENIORITY

The length of the work shift for all Employees covered by this Agreement shall be negotiated on an
agency by agency basis. Supplementary seniority provisions shall be negotiated for each mayoral agency
upon demand of the Union through the Office of Municipal Labor Relations. The negotiations shall be
limited to seniority for purposes within the agency, and shall not deal with seniority rights which may be
extra-departmental or Citywide in scope, or with seniority as governed by the provisions of the Civil
Service Law and the rules and regulations of the City Personnel Director.


   ARTICLE XVIII -CORPSMAN AND EMERGENCY MEDICAL SERVICE SPECIALIST

The titles of Corpsman and Emergency Medical Service Specialist have been established and Motor
Vehicle Operators, among others, may be trained in health care, as well as driving. Nothing contained in
this Agreement shall be construed to interfere with training of Motor Vehicle Operators to become
Corpsmen or Emergency Medical Service Specialists in the utilization of the Corpsman or Emergency
Medical Service Specialist titles.




    2008-20010 Motor Vehicle Operators Agnement    32                                         12006
                                                                                          DEF000129
          Case 1:19-cv-05773-SDA Document 78-11 Filed 10/14/20 Page 35 of 39


                                             Appendix A

                              Longevity Increment Eligibility Rules

                The following rules shall govern the eligibility of employees for the
                     longevity increments provided for in Article Ill, Section 9
                      of the 2008-2010 Motor Vehicle Operators Agreement:

l.   Only service in pay status shall be used to calculate the 15 years of service, except that for other
     than full time per annum Employees only a continuous year of service in pay status shall be used
     to calculate the 15 years of service. A continuous year of service shall be a full year of service
     without a break of more than 31 days. Where the regular and customary work year for a title is
     less than a twelve month year, such as a school year, such regular and customary year shall be
     credited as a continuous year of service counting towards the 15 years of service. If the normal
     work year for an Employee is less than the regular and customary work year for the Employee's
     title, it shall be counted as a continuous year of service if the Employee has customarily worked
     that length work year and the applicable agency verifies that information.

2.   Service in pay status prior to any breaks in service of more than one year shall not be used to
     calculate the 15 years of service. Where an Employee has less than seven years of continuous
     service in pay status, breaks in service of less than one year shall be aggregated. Where breaks in
     service aggregate to more than one year they shall be treated as a break in service of more than
     one year and the service prior to such breaks and the aggregated breaks shall not be used to
     calculate the 15 years of service. No break used to disqualify service shall be used more than
     once.

3.   The following time in which an Employee is not in pay status shall not constitute a break in
     service as specified in paragraph 2 above:

     a.     Time on a leave approved by the proper authority which is consistent with the Rules and
            Regulations of the New York City Personnel Director or the appropriate personnel
            authority of a covered organization.

     b.     Time prior to a reinstatement.

     c.     Time on a preferred list pursuant to Civil Service Law Sections 80 and 81 or any similar
            contractual provision.

     d.     Time not in pay status of 31 days or less.

     Notwithstanding the above, such time as specified in subsections a, b and c above shall not be
     used to calculate the 15 years of service.




                                                                                         DEF000130
                                                                                            '  • 1200A
          Case 1:19-cv-05773-SDA Document 78-11 Filed 10/14/20 Page 36 of 39



4.   Once an Employee has completed the IS years of "City" service in pay status and is eligible to
     receive the $800 longevity increment, the $800 shall become part of the Employee's base rate for
     all purposes except as provided in paragraph 5 below.

5.   The $800 longevity increment shall not become pensionable until fifteen months after the
     employee begins to receive such $800 increment. Fifteen months after the Employee begins to
     receive the $800 longevity increment, such $800 longevity increment shall become pensionable
     and as part of the Employee's base rate, the $800 longevity increment shall be subject to the
     general increases provided in Article III, Section 4a of this Agreement.




                                                                                     DEF000131
                                                                                               12006
            Case 1:19-cv-05773-SDA Document 78-11 Filed 10/14/20 Page 37 of 39



                                               Appendix B

     The following rules shall govern the eligibility of Employees for the Recurring Increment Payment
                                                  ("RIP")
     provided for in Article III, Section II of the 2008-20 I 0 Motor Vehicle Operators Agreement.

1.    Only service in pay status shall be used to calculate the qualifYing years of service. A continuous
      year of service shall be a full year of service without a break of more than 31 days. Where the
      regular and customary work year for a title is less than a twelve month year, such as a school
      year, such regular and customary year shall be credited as a continuous year of service counting
      towards the qualifying years of service. If the normal work year for an Employee is less than the
      regular and customary work year for the Employee's title, it shall be counted as a continuous year
      of service if the Employee has customarily worked that length work year and the applicable
      agency verifies that information.

2.    Part-time Employees shall be ineligible to receive RIPs, but prior part-time service shall be
      credited to full-time Employees on a pro rata basis, provided all other terms and conditions set
      forth herein are met.

      a.      An Employee must have regularly worked at least one half the regular hours of full time
              Employees in the same title or if no full-time equivalent title exists then at least 17 1/2
              hours for white collar positions or 20 hours for blue collar positions.

      b.      Such part time service shall be prorated by dividing the number of hours worked per
              week by a part-time Employee by the number of hours worked per week by a full-time
              Employee in the same title. If no full-time equivalent title exists then the divisor shall be
              35 hours for white collar positions or 40 hours for blue collar positions.

3.    Service in pay status prior to a break in service of more than one year shall not be used to
      calculate the qualifying years of service.

4.    The following time in which an Employee is not in pay status shall not constitute a break in
      service, but such time shall not be used to calculate the qualifying years of service.

      a.     time on a leave approved by the proper authority which is consistent with the Personnel
             Rules and Regulations of the City of New York or the appropriate personnel authority of
             a covered organization.

      b.     time prior to a reinstatement.

      c.      time on a preferred or recall list, and

      d.     Time not in pay status of 3 I days or less.


5.    RIPS shall be considered a salary adjustment for the purposes of Article III, Section I (d) of this
      Agreement and the maximum salary of an eligible title shall not constitute a bar to the payment
      thereof.

                                                                                           DEF000132
                                                                                                      12006
         Case 1:19-cv-05773-SDA Document 78-11 Filed 10/14/20 Page 38 of 39




6.   Once an Employee has qualified for a RIP and is receiving it, the RIP shall become part of the
     Employee's base rate and included in calculating all salary based payments, except as provided in
     paragraph 7 below. Any future negotiated general increases shall be applied to RIPs.

7.   A RIP shall not become pensionable until two years after the Employee begins to receive such
     RIP.




                                                                                      DEF000133
               Case 1:19-cv-05773-SDA Document 78-11 Filed 10/14/20 Page 39 of 39



                                                             Y---
WHEREFORE, we have hereunto set our hands and seals this/   ~ay of yifrl' / , 2012.


FOR THE CITY OF NEW YORK AND RELATED                 FOR DISTRICT COUNCIL 37
PUBLIC EMPLOYERS AS DEFINED HEREIN:                  AFSCME, AFL-CIO


                                                     BY:~,)~
                                                            LILLIAN ROBERTS
                                                            Executive Director


FOR THE NEW YORK CITY
HEALTH        SPITALS CORPORATION




APPROVED AS TO FORM:


B~?~~~
 PXULT.RE~
     Acting Corporation Counsel



DATE SUbMITIED TO IH£ l' INANUAL CONTROL BUAtW: - - - - - - - ' 2012.


UNIT: Motor Vehicle Operators                                OFFICE OF UBOR      RElftT!C~JS

                                                                 REGISTRATiON
TERM: March 3, 2008- March 2, 2010
                                                  OFFICIAL                         CC.NTRACT




                                                  NO:                                      DATE:

2008-2010 Motor Vehicle Operators Agreement           12006                      ~6
                                                                                 DEF000134
                                                                                       f-cJI2.
